Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered April 2, 1991, convicting defendant, after a jury trial, of second degree robbery, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Contrary to defendant’s contention, the intent to commit robbery was adequately proven by circumstantial evidence, including the testimony of an eyewitness who observed the defendant take money from the victim (see, Matter of Juan J., 81 NY2d 739, 741).
The People’s police witness failed to produce a card containing notes concerning the victim, taken contemporaneously with the commission of the crime, the card having not been properly filed. The court was fully apprised of the Rosario claim at pretrial hearings, and it is therefore preserved (see, People v Morton, 189 AD2d 488, 492). The defendant did not, however, allege with particularity any negative impact on his ability to cross-examine (cf., People v Jarrells, 190 AD2d 120, 123-124), and did not raise the issue at all during the trial. Accordingly, defendant bears some significant responsibility for the court’s failure to fashion any Rosario sanction (see, People v Rogelio, 160 AD2d 359, affd 79 NY2d 843), and, in the circumstances presented reversal is not warranted. Concur —Sullivan, J. P., Carro, Kupferman and Nardelli, JJ.